Citation Nr: 0309013	
Decision Date: 05/13/03    Archive Date: 05/20/03

DOCKET NO.  94-40 317	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to an increased rating for generalized anxiety 
disorder, currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The veteran had active military service from May 1945 to 
August 1946 and from July 1952 to May 1954.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 1992 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in New York, 
New York.  In September 1998, the Board remanded the 
veteran's claim to the RO for further evidentiary 
development.


FINDING OF FACT

The Board finds that the objective and competent medical 
evidence of record is in approximate balance as to whether 
the veteran's service-connected generalized anxiety disorder 
meets the next higher level of disability, as manifested by 
complaints of excessive anxiety and worry accompanied by 
restlessness, occasional concentration difficulty and 
irritability, with sleep difficulty, circumstantial and 
unfocused speech, mild memory deficit, periodic depression, 
and occasional suicidal ideation, with a moderate degree of 
overall impairment. 


CONCLUSION OF LAW

Giving the benefit of the doubt to the veteran, the schedular 
criteria for a 50 percent rating for generalized anxiety 
disorder have been met.  38 U.S.C.A. §§ 1155, 5100-5103A, 
5106, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.7, 
4.132, Diagnostic Code 9411 (1996), effective prior to 
November 7, 1996; 38 C.F.R. §§ 3.102, 3.159, 4.125, 4.130, 
Diagnostic Code 9411 (2002), effective on and after November 
7, 1996.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The RO granted the veteran's claim of service connection for 
mild anxiety reaction in a December 1954 rating decision, 
which assigned a noncompensable (zero percent) disability 
evaluation.  In April 1971, the RO granted a 10 percent 
disability evaluation for the veteran's service-connected 
anxiety disorder.

VA outpatient records, dated from April to December 1991, 
reflect the veteran's treatment for hypertension and 
hypercholesterolemia but are not referable to any complaints 
of, or treatment for, an anxiety disorder.

In October 1991, the RO received the veteran's claim for an 
increased rating for his service-connected generalized 
anxiety disorder.  At that time, he reported social 
isolation, sleep difficulty, and the need to take an early 
retirement due to his nervous condition. 

September 1991 VA medical records indicate that veteran was 
alert and oriented.  When seen five days later, it was noted 
that he requested a psychiatric evaluation.  According to the 
consultation report, he sought an increased evaluation for 
his anxiety disorder and it was noted there were no 
outpatient (psychiatric, apparently) records aside from 
treatment for hypertension.  

The veteran underwent VA psychiatric examination in May 1992.  
According to the examination report, he had worked from 1988 
to 1992 as a color positive developer in the motion picture 
industry, and then retired in January 1992.  He complained of 
anxiety, insomnia, and combat-related flashbacks of events 
from the Korean Conflict and World War II.  He also 
complained of irritability, trembling, palpitations, 
shortness of breath, and exaggerated startle response.  The 
veteran said he "liv[ed] in a basement apartment and there 
[was] one bathroom for three people" and that made him very 
anxious.  He was friendly and cooperative, with relevant, 
spontaneous, and coherent speech.  There were no suicidal or 
homicidal ideations and no overt psychotic trends.  He was 
oriented, with fair memory.  The veteran's mood was anxious 
and his affect was constricted.  He had no obsessions, 
compulsions, or phobias.  He was deemed competent for VA 
purposes.  

VA outpatient records, dated from March to June 1992, are not 
referable to complaints of, or treatment for, anxiety 
disorder.

An August 1992 VA psychiatric examination report reflects no 
significant change in the veteran's life since last examined 
by VA.  It was noted that he did not receive any current 
psychiatric treatment.  The veteran complained of sleep 
difficulty with nightmares and said he felt "nervous".  He 
was oriented, with relevant and coherent speech.  His affect 
was appropriate and his mood anxious, but not overly 
depressed.  There were no suicidal ideations now or in the 
past.  His sleep was poor and he reported occasional 
nightmares regarding combat-related experiences.  He 
complained of feeling on edge and shaky with muscle tension, 
sweating, dry mouth, dizziness, hot flashes, startle 
response, and concentration difficulty.  He denied 
hallucinations, delusions, and ideas of reference.  The 
veteran's memory was intact and he had a fear of heights, 
with no other phobias, obsessions, or panic attacks.  
Generalized anxiety disorder was diagnosed.

At his November 1992 personal hearing before a Hearing 
Officer at the RO, the veteran testified to being nervous and 
having sleep difficulty, night sweats, and flashbacks of 
combat-related events.  He said he had worked in the motion 
picture industry for a long time, during which he took time 
off for psychiatric appointments.  He indicated that he had 
not worked since December 1989 when he received severance 
pay, and said his union considered that he was incapable of 
getting back to work because he lost time (evidently for 
medical appointments) and the job required a person to work 
full time.  The veteran reported feeling depressed, tense, 
and anxious, and had sleep problems and a startle response.  
Three times a week he went to the library and met a group of 
about eight others with whom he shared experiences and 
thoughts, but he often stayed for only part of the meeting.  
The veteran said that three times a month he saw a 
psychiatrist at Fort Hamilton.  He used public 
transportation, and said he did not mind crowds too much.  He 
had minimal socialization, and did not have much contact with 
his family.  

In November 1992, the RO implemented the Hearing Officer's 
recommendation and awarded a 30 percent disability evaluation 
for the veteran's service-connected generalized anxiety 
disorder.

In December 1994, the veteran underwent another VA 
psychiatric examination.  According to the examination 
report, it was noted that the veteran claimed psychiatric 
treatment for depression but there was no evidence of this 
when his computerized pharmacy records from January 1994 to 
the present were reviewed.  The veteran had not worked in the 
past four years.  He reported feeing "nervous and 
depressed".  He was oriented, and his speech was relevant 
and coherent.  His mood was somewhat depressed and sleep was 
erratic, with no nightmares or flashbacks.  The veteran 
reported that he had many friends, and was not a loner.  He 
did not make an effort to avoid activities or thoughts 
associated with combat-related experiences.  He was not 
overly sensitive to loud noises.  There were no suicidal 
ideations for the past six years but he had such thoughts 
after his divorce.  There was no anhedonia.  He occasionally 
felt irritable, but did not have "short fuse".  His 
concentration at times was impaired.  There were no 
hallucinations, delusions, or ideas of reference, and no 
obsessions or panic attacks.  He had a fear of darkness, but 
no other phobia.  The Axis I diagnosis was dysthymia, and a 
score of 60 was assigned on the Global Assessment of 
Functioning (GAF) scale.  The examiner found that the veteran 
did not meet the diagnostic criteria for post-traumatic 
stress disorder (PTSD).

In December 1997, the veteran again underwent VA psychiatric 
examination.  According to the examination report, he lived 
in a basement apartment, and had been lonely and divorced for 
fourteen years.  He did not want to be a burden to his 
supportive family and felt things worsened, noting his rent 
increased in January.  It was noted that the veteran confused 
easily, and was unreliable with dates and providing 
information regarding the years of his work history.  He said 
he worked in a movie lab from approximately 1988 to 1993, and 
drove for a car service from 1988 to 1991 and did odd jobs.  
He reported intermittent symptoms that have worsened 
considerably.  "[D]uration of 4 nervousness" was 20 
minutes, and unchanged.  The veteran had not worked in the 
last twelve months, and he said his girlfriend had died in 
March 1997, which was "devastating" for him.  The veteran 
apparently indicated he was on medication for the past two 
years.  Subjectively, he complained of feeling nervous, 
lonely, depressed, and angry (about alimony payments).  
Objectively, the examiner noted that the veteran's anxiety 
apparently made him think ahead of himself and feel at a loss 
for words that impaired his thinking.  There were no suicidal 
plans.  The veteran was oriented and his recent memory was 
excellent; his remote memory was confused.  There was some 
anxiety, evidenced by occasional stuttering and hesitating of 
speech.  He had experienced a depressed mood and anxiety for 
seven or eight years which worsened with the death of his 
girlfriend in "7/97".  He had sleep difficulty.  The Axis I 
diagnosis was general anxiety disorder, and a GAF score of 50 
was assigned.

In September 1998, the Board remanded the veteran's claim to 
the RO for further VA examination.

In March 1999, the RO received VA outpatient records, dated 
from February 1992 to February 1999, some duplicative of 
those previously associated with the claims file.  The new 
medical records do not reflect complaints of, or treatment 
for, a psychiatric disorder.

In April 1999, the veteran submitted a claim of entitlement 
to service connection for PTSD.

Also in April 1999, the veteran underwent VA psychiatric 
examination.  According to the examination report, the 
veteran was 72 years of age and not currently under 
psychiatric treatment.  He was retired since 1996, said he 
worked as a film developer in the motion picture industry and 
retired for both "emotional" and physical reasons.  It was 
noted that the veteran was unable to clearly explain the 
nature of the emotional disturbance that caused his 
retirement.  The veteran also reported that he had worked for 
ten years in his last place of employment and, prior to that, 
worked for twenty-five years full time.  He did not socialize 
too much, and occasionally lost his temper.  The examiner 
noted that the veteran was unable to identify any significant 
and persistent difficulties in social functioning.  The 
veteran's psychiatric symptoms were noted to be chronic, of 
many years' duration, and of moderate severity.  He had 
suffered no remissions.  It was noted that the veteran had 
been retired for the entire past twelve months.  

As to the veteran's capacity for occupational functioning, 
the VA examiner said the veteran appeared to have a chronic 
anxiety disorder but, since he had worked for nearly thirty-
five years full time and retired in 1996, that pointed to, at 
most, occasional decreases in work efficiency and 
intermittent periods of inability to perform occupational 
tasks.  The veteran was unable to clearly elaborate on his 
degree of social impairment.  He reported experiencing 
excessive anxiety and worry that occurred more days than not.  
He found it difficult to control his anxiety and worry, and 
that was accompanied by restlessness, occasional difficulty 
concentrating, and occasional irritability.  He had 
difficulty sleeping that was due to leg pain, and had 
occasional depression.  It was noted that the veteran was a 
poor informant.  He denied hallucinations and delusions, and 
said he occasionally inappropriately lost his temper.  He 
reported occasional suicidal ideation, without plans or 
tensions to act upon this, and there was no homicidal 
ideation.  His ability to maintain his personal hygiene was 
intact, and he was oriented.  There were mild memory deficits 
in the form of forgetfulness.  Speech was circumstantial and 
unfocused, with no evidence of formal thought disorder.  
There were no panic attacks.  The veteran was chronically 
anxious and periodically depressed.  There were no impaired 
impulse control.  Sleep impairment was due to chronic leg 
pain.  He was competent.  

Further, the VA examiner commented that, during the 
examination, the veteran reported having served with the U.S. 
Army in Korea and at the Chosin Reservoir.  To the examiner's 
knowledge, the U.S Army was not at that Chosin Reservoir; 
that was part of the U.S. Marine Corps history.  The VA 
examiner noted that the evidence in the claims file 
documented that the veteran served in the U.S. Navy.  When 
the VA examiner confronted the veteran with the evidence in 
the claims file, the veteran maintained his service in the 
U.S. Army, despite being shown a letter that the veteran 
wrote stating his service in the Navy and listing specific 
ships aboard which he served.  When the examiner asked the 
veteran to provide more specific information as to what units 
he served in order to verify his Army service, the veteran 
was unable to provide clear information about this.  The 
examiner said the information the veteran provided was 
incorrect, such as claiming he served in the 7th Army that 
was not in Korea, and that he carried an M-16 rifle, a weapon 
that had not yet been invented.  In the VA examiner's 
opinion, the veracity of the veteran's report was in 
question.  The Axis I diagnosis was generalized anxiety 
disorder, and a GAF score could not be assessed.

In June 1999, the RO denied the veteran's claim of service 
connection for PTSD.

In an August 1999 written statement, B.K., a caretaker 
(apparently of the veteran), stated that he showed signs of 
despondency and unpredictability.  She said he had a poor 
memory and an inability to function on his own.  

In a March 2003 written statement, the veteran's accredited 
service representative took issue with findings in the April 
1999 VA examination report.  The representative maintained 
that, while the examiner evidently reviewed the veteran's 
medical records and conceded evidence of combat, the 
veteran's veracity was questioned.  The representative noted 
that, while the VA examiner appeared perplexed as to why the 
veteran insisted he was part of the 7th Army, records 
indicate that the ship to which the veteran was assigned was 
part of the 7th Fleet.  Further, although the veteran said he 
had carried a M-16 and the VA examiner questioned his 
veracity, the representative indicated that the veteran was a 
gunner's mate seaman on board ship and more than likely used 
a 16-millimeter gun mount.  Finally, while the VA examiner 
noted that the veteran appeared to have not had employment 
difficulties, the veteran's representative said that at his 
November 1992 personal hearing, the veteran testified that he 
lost considerable time from work due to his nervous 
condition, and that his union status protected his job. 


II.  Analysis

A.  Veterans Claims Assistance Act

The appellant has requested an increased rating for his 
generalized anxiety disorder.  Before addressing this issue, 
the Board notes that, in November 2000, the President signed 
into law the Veterans Claims Assistance Act of 2000 (VCAA), 
Public Law No. 106-175 (2000) (now codified at 38 U.S.C.A. 
§§ 5100-5103A, 5106-7 (West 2002)), which substantially 
modified the circumstances under which VA's duty to notify 
and assist claimants applies, and how those duties are to be 
discharged.  The new statute revised the former section 
5107(a) of title 38, United States Code, to eliminate the 
requirement that a claimant must come forward first with 
evidence to well ground a claim before the Secretary of 
Veterans Affairs is obligated to assist the claimant in 
developing the facts pertinent to the claim.

Judicial case law is inconsistent as to whether the new law 
is to be given retroactive effect.  The U.S. Court of Appeals 
for Veterans Claims has held that the entire VCAA potentially 
affects claims pending on or filed after the date of 
enactment (as well as certain claims that were finally denied 
during the period from July 14, 1999, to November 9, 2000).  
See generally Holliday v. Principi, 14 Vet. App. 280 (2001); 
see also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  That 
analysis would include cases that had been decided by the 
Board before the VCAA, but were pending in Court at the time 
of its enactment.  However, the U.S. Court of Appeals for the 
Federal Circuit has held that only section 4 of the VCAA 
(which eliminated the well-grounded claim requirement) is 
retroactively applicable to decisions of the Board entered 
before the enactment date of the VCAA, and that section 3(a) 
of the VCAA (covering duty-to-notify and duty-to-assist 
provisions) is not retroactively applicable to pre-VCAA 
decisions of the Board.  See Dyment v. Principi, 287 F.3d 
1377 (Fed. Cir. 2002); Bernklau v. Principi, 291 F.3d 795 
(Fed. Cir. 2002) (stating that Dyment "was plainly 
correct"); see also Stephens v. Principi, 16 Vet. App. 191 
(2002) (per curiam) (holding that a remand for the Board to 
consider the matters on appeal in light of the VCAA sections 
codified at sections 5102, 5103 and 5103A is not required).  

Although the Federal Circuit appears to have reasoned that 
the VCAA may not retroactively apply to claims or appeals 
pending on the date of its enactment, the Court stated that 
it was not deciding that question at this time.  In this 
regard, the Board notes that VAOPGCPREC 11-2000 (Nov. 27, 
2000) appears to hold that the VCAA is retroactively 
applicable to claims pending on the date of its enactment.  
Further, the regulations issued to implement the VCAA are 
expressly applicable to "any claim for benefits received by 
VA on or after November 9, 2000, the VCAA's enactment date, 
as well as to any claim filed before that date but not 
decided by VA as of that date."  66 Fed. Reg. 45,629 (Aug. 
29, 2001).  Precedent opinions of the chief legal officer of 
the Department, and regulations of the Department, are 
binding on the Board.  38 U.S.C.A. § 7104(c) (West 2002).  
Therefore, for purposes of the present case, the Board will 
assume that the VCAA is applicable to claims or appeals 
pending before the RO or the Board on the date of its 
enactment.
VA has published regulations to implement many of the 
provisions of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a) (2002)).  The intended effect of these 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and scope of 
assistance VA will provide a claimant who files a 
substantially complete application for VA benefits.  These 
new regulations also provide guidelines regarding VA's duties 
to notify claimants of necessary information or evidence and 
to assist claimants in obtaining evidence.  The new 
regulations, which in pertinent part are effective as of the 
date of enactment of the VCAA, interpret and implement the 
mandates of the statute, "and do not provide any rights 
other than those provided by the VCAA."  66 Fed. Reg. 
45,629.  For the reasons discussed below, the Board finds 
that the requirements of the VCAA and the implementing 
regulations, to the extent they are applicable, have been 
satisfied in this matter.  

Changes potentially relevant to the appellant's appeal 
include the establishment of specific procedures for advising 
the claimant and his or her representative of information 
required to substantiate a claim, a broader VA obligation to 
obtain relevant records and advise claimants of the status of 
those efforts, and an enhanced requirement to provide a VA 
medical examination or obtain a medical opinion in cases 
where such a procedure is necessary to make a decision on a 
claim.  The VA examinations obtained in December 1994, 
December 1997 and May 1999 fulfill these criteria.

The Board finds that the requirements of the VCAA have 
clearly been satisfied in this matter.  We note that the 
appellant was advised, by virtue of a detailed statement of 
the case (SOC), and supplemental statements of the case 
(SSOCs) issued during the pendency of this appeal, of the 
pertinent law, and what the evidence must show in order to 
substantiate his claim.  We, therefore, believe that 
appropriate notice has been given in this case.  The Board 
notes, in addition, that a substantial body of lay and 
medical evidence was developed with respect to the 
appellant's claim, and the SOC and SSOCs issued by the RO 
clarified what evidence would be required to establish an 
increased rating.  The appellant responded to the RO's 
communications with additional evidence and argument, thus 
curing (or rendering harmless) any previous omissions.  See 
Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993), infra; 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).

Further, the claims file reflects that in May and September 
2002, the RO sent the veteran a letter regarding the VCAA.  A 
copy of the letter was also sent to the veteran's accredited 
service representative of record.  See Quartuccio v. 
Principi, 16 Vet. App. 183, 186-87 (2002) (noting that VA 
must communicate with claimants as to the evidentiary 
development requirements of the VCAA).  See also Charles v. 
Principi, 16 Vet. App. 370, 373-74 (2002) (holding that the 
Board must also adequately address the notice requirements of 
the VCAA).

Accordingly, the Board believes that VA has no outstanding 
duty to inform the appellant or his representative that any 
additional information or evidence is needed to substantiate 
his claim.  VCAA § 3(a), 114 Stat. 2096, 2096-97 (now 
codified as amended at 38 U.S.C.A. § 5103).  Likewise, it 
appears that all obtainable evidence identified by the 
appellant relative to his claim has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal. 

Thus, the Board is satisfied that all relevant facts have 
been properly and sufficiently developed, and that the 
appellant will not be prejudiced by our proceeding to a 
decision on the basis of the evidence currently of record 
regarding his claim for an increased rating for his service-
connected generalized anxiety disorder, in excess of 30 
percent.

As discussed in detail above, the Board has reviewed the 
evidence of record and determined that all notification and 
development actions required by the new legislation appear to 
have been completed to the extent necessary under the 
circumstances.

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claim, under both 
former law and the new VCAA, to the extent it is applicable.  
The Board, therefore, finds that no useful purpose would be 
served in remanding this matter for yet more development.  
Such a remand would result in unnecessarily imposing 
additional burdens on VA, with no additional benefit flowing 
to the appellant.  The Court of Appeals for Veterans Claims 
has held that such remands are to be avoided.  See Winters v. 
West, 12 Vet. App. 203 (1999) (en banc), vacated on other 
grounds sub nom. Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 
2000); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  In fact, the 
Court has stated, "The VCAA is a reason to remand many, many 
claims, but it is not an excuse to remand all claims."  
Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc); 
see Stephens v. Principi, supra.

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2002); 
VCAA § 4, 114 Stat. 2096, 2098-99 (codified as amended at 
38 U.S.C.A. § 5107(b)).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that a veteran need only 
demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

B.  Discussion

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41 (2002) and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed the veteran's service medical records and all other 
evidence of record pertaining to the history of his service-
connected generalized anxiety disorder, and has found nothing 
in the historical record which would lead to a conclusion 
that the current evidence of record is inadequate for rating 
purposes.

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities, and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  38 U.S.C.A. § 1155.  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10. Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating; otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7.

Although the evaluation of a service-connected disability 
requires a review of the veteran's medical history with 
regard to that disorder, the primary concern in a claim for 
an increased evaluation for service-connected disability is 
the present level of disability.  Where entitlement to 
compensation has already been established, and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  Although a rating 
specialist is directed to review the recorded history of a 
disability in order to make a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
the current findings. Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

During the course of this claim and appeal, substantive 
changes were made by regulatory amendment to the schedular 
criteria for evaluating mental disorders, as set forth in 38 
C.F.R. §§ 4.125-132.  See 61 Fed. Reg. 52,695-702 (1996).  
These changes became effective on November 7, 1996.  See 38 
C.F.R. § 4.130 (2002).  The changes included redesignation of 
section 4.132 as section 4.130, and the revision of the newly 
redesignated section 4.130.  Also, the general rating formula 
for mental disorders was replaced with different criteria.  
And, in some instances, the nomenclature employed in the 
diagnosis of mental disorders was changed to conform to the 
American Psychiatric Association's Diagnostic and Statistical 
Manual of Mental Disorders (4th ed. 1994) (DSM-IV), which 
replaced DSM-III-R.

Where pertinent statutes or regulations change while a case 
is pending, the version most favorable to the claimant 
applies, unless Congress has provided otherwise or has 
permitted the Secretary of Veterans Affairs to do otherwise 
and the Secretary has done so.  Karnas v. Derwinski, 1 Vet. 
App. 308, 312-313 (1991).  See also Baker v. West, 11 Vet. 
App. 163, 168 (1998).  In reviewing this case, the Board 
must, therefore, evaluate the veteran's psychiatric disorder 
under both the old and current regulations to determine 
whether he is entitled to an increased evaluation under 
either set of criteria.  Qualifying this rule is the Court's 
holding that the Board may not apply the revised schedular 
criteria to a claim prior to the effective date of the 
amended regulations.  See Green v. Brown, 10 Vet. App. 111, 
117 (1997).  While, in Rhodan v. West, 12 Vet. App. 55 
(1998), the U.S. Court of Appeals for Veterans Claims stated 
that a liberalizing regulation cannot be applied 
retroactively under Karnas unless the regulation contains 
language that permits it to be so applied, the veteran does 
get the benefit of having both the old regulation and the new 
regulation considered for the period after the change was 
made.

As such, the Board will review the disability under the old 
and new criteria.  The Board notes that the RO evaluated the 
veteran's claim under the old regulations in making its 
rating decision dated June 1992.  The July 1992 statement of 
the case, and the November 1992, June 1994, and February 1995 
supplemental statements of the case, evaluated the veteran's 
claim using the old regulations.  In February 1998 and June 
1999, the RO issued supplemental statements of the case that 
evaluated the veteran's claim using the new regulations.  The 
veteran was afforded an opportunity to comment on the RO's 
action.  Accordingly, there is no prejudice to the veteran 
under Bernard v. Brown, 4 Vet. App. at 384.

Under the old, pre-November 7, 1996, criteria set forth under 
Diagnostic Code (DC) 9400 (for anxiety) at the time of the 
June 1992 rating decision, a 30 percent disability evaluation 
was assigned when there was definite impairment in the 
ability to establish or maintain effective and wholesome 
relationships with people.  38 C.F.R. § 4.132, Diagnostic 
Code 9400 (1996)..  The psychoneurotic symptoms resulted in 
such reduction in initiative, flexibility, efficiency, and 
reliability levels as to produce definite industrial 
impairment. 

A 50 percent disability rating under DC 9400 (for anxiety) 
was warranted when the veteran's ability to establish or 
maintain effective or favorable relationships with people was 
considerably impaired.  By reason of psychoneurotic symptoms, 
the reliability, flexibility and efficiency levels were so 
reduced as to result in considerable industrial impairment.  
A 70 percent evaluation was warranted where the ability to 
establish and maintain effective or favorable relationships 
with people was severely impaired, and the psychoneurotic 
symptoms were of such severity and persistence that there was 
severe impairment in the ability to obtain or retain 
employment.  A 100 percent rating was warranted when the 
attitudes of all contacts except the most intimate were so 
adversely affected as to result in virtual isolation in the 
community; there were totally incapacitating psychoneurotic 
symptoms bordering on gross repudiation of reality with 
disturbed thought or behavioral processes associated with 
almost all daily activities, such as fantasy, confusion, 
panic and explosions of aggressive energy, resulting in 
profound retreat from mature behavior; or the veteran was 
demonstrably unable to obtain or retain employment.  The 
Board notes that each of the three criteria for a 100 percent 
rating under Diagnostic Code 9400 is a potential independent 
basis for granting such a 100 percent rating.  Johnson v. 
Brown, 7 Vet. App. 95 (1994).

Under the current schedular criteria, effective November 7, 
1996, DC 9400 (for generalized anxiety), 38 C.F.R. § 4.130, 
the condition is evaluated under the general rating formula 
used to rate psychiatric disabilities other than eating 
disorders.  A 30 percent disability rating is in order when 
there is occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care 
and conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  38 C.F.R. § 
4.130, Diagnostic Code 9400 (2002).

A 50 percent rating is assigned when there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped, speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintain effective work and social 
relationships.  Id.

A 70 percent rating is warranted when there is occupational 
and social impairment with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and the inability to establish and maintain 
effective relationships.  Id.  A 100 percent rating is 
warranted if there is total occupational and social 
impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; gross inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation or 
own name.  Id.

The Global Assessment of Functioning (GAF) is a scale 
reflecting the "'psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness.'"  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) 
(quoting from DSM-IV).  A GAF score is highly probative, as 
it relates directly to the veteran's level of impairment of 
social and industrial adaptability, as contemplated by the 
rating criteria for mental disorders.  See Massey v. Brown, 
7 Vet. App. 204, 207 (1994).  A GAF score of 41-50 denotes 
serious symptoms, or any serious impairment in social, 
occupational, or school functioning.  Id.  A GAF score of 51 
to 60 denotes moderate symptoms, or moderate difficulty in 
social and occupational functioning.  Id.

When it is not possible to separate the effects of the 
service-connected condition and the non-service-connected 
condition or conditions, VA regulations at 38 C.F.R. § 3.102, 
requiring that reasonable doubt on any issue be resolved in 
the veteran's favor, clearly dictate that such signs and 
symptoms be attributed to the service-connected condition.  
See Mittleider v. West, 11 Vet. App. 181, 182 (1998).  In 
light of the above, the Board shall consider all of the 
veteran's various psychiatric symptoms in assigning a rating 
for his anxiety disorder.  See Mittleider, supra, 11 Vet. 
App.  at 182.

Upon review of all the evidence of record, and giving the 
veteran the benefit of the doubt, the Board is of the opinion 
that, under both the old and new criteria of Diagnostic Code 
9400, both prior to and from November 7, 1996, an evaluation 
of 50 percent is warranted for his service-connected 
generalized anxiety disorder.

Under the old regulations, effective prior to November 7, 
1996, the Board observes that the medical evidence of record 
demonstrates that the veteran's disability picture for his 
service-connected generalized anxiety disorder most nearly 
approximates the criteria for a 50 percent evaluation under 
DC 9400.  He has been consistently described as having 
chronic anxiety symptomatology that includes restlessness, 
night sweats, and sleep difficulty.  The VA examiner in 
December 1997 said that anxiety caused impaired thinking and, 
in April 1999, the VA examiner described the veteran's 
psychiatric symptoms as of moderate severity.  In December 
1994, a GAF score of 60 was assigned and, in December 1997, a 
GAF score of 50 was assigned.  As noted, GAF is a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness". See Carpenter v. Brown, supra (quoting DSM-IV).  
As previously noted, aGAF score of 41-50 denotes serious 
symptoms, or any serious impairment in social, occupational, 
or school functioning, and a score of 51 to 60 denotes 
moderate symptoms, or moderate difficulty in social and 
occupational functioning.  As a GAF score of 60 is indicative 
of "moderate" industrial impairment, see Carpenter, supra, 
at 243, the Board is of the view that the veteran's current 
medical findings, particularly in view of the 1994, 1997, and 
1999 VA examiners' above-addressed descriptions of the 
veteran's symptomatology, demonstrates that the service-
connected psychiatric disability is productive of reduced 
reliability and productivity, characteristic of pertinent 
disability criteria including a 50 percent rating. 

Further, under the new regulations, effective on and after 
November 7, 1996, the Board notes that the medical evidence 
shows that the veteran's disability picture more closely 
approximates the criteria for a 50 percent evaluation under 
DC 9400.  The April 1999 VA examiner reported occasional 
decreases in work efficiency and intermittent periods of 
inability to perform occupational tasks due to the veteran's 
service-connected anxiety disorder.  However, that VA 
examiner also reported mild memory deficits, circumstantial 
speech, unfocused thought, and occasional suicidal ideation.

In view of the foregoing, and with resolution of reasonable 
doubt in the veteran's favor, the Board concludes that a 50 
percent rating under Diagnostic Code 9400 is warranted.  
However, a further increased rating to 70 percent is not 
warranted.  The Board would point out that there is no 
indication of diagnosed psychiatric impairment to warrant a 
70 percent rating under the old and new regulations.  See 38 
C.F.R. § 4.132, DC 9400 (1996); 38 C.F.R. § 4.130, DCs 9400 
and 9411 (2002).  While the 1999 VA examiner described 
circumstantial speech and unfocused thought, there was no 
evidence of formal thought disorder and VA examiners in 1992, 
1994, and 1997 reported appropriate affect, logical speech, 
and no neglect of personal hygiene.  The veteran's judgment 
and insight were intact.  Given the foregoing observations, 
the Board finds that under the above-cited criteria, a rating 
in excess of 50 percent is not in order, under the old or the 
new criteria.


ORDER

A 50 percent rating for generalized anxiety disorder is 
granted, subject to the statutes and regulations governing 
the award of monetary benefits.




_____________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.

?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

